Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3 May 2021 have been fully considered but they are not persuasive for the following reasons:
Applicant argues the seat of Reger is not necessarily contoured and may be flat.  This is unpersuasive.  Figure 1 of Reger clearly shows the seat to be contoured, and further disclose a shape capturing device for capturing said contours. Further it is noted that the claim does not requires “the upper surface of comprises a non-planar surface” but doesn’t describe “of” what. The claims as currently written only require the seat to be generally in the shape of a contoured seat for a human subject.  It is the Examiner’s position that this broad language is easily decribed by Reger.
Applicant further argues that Reger does not disclose the removal of the shape capture device from the seat.  Applicant does not have support for this limitation in the specification.  The only removal described in the specification is the removal of the human subject from the device.  Reger discloses that the subject is removed from the seat prior to capture of the contour scan.
Applicant further argue that Reger does not disclose the limitations of Claims 2-5.  Reger clearly disclose a 3D image provided by the scanner and that the 3D image is used to manufacture a custom seat.  See Figure 4 and col. 5 line 43-col. 6 line 58. 
Applicant further argues that color coded sizing would not be obvious.  The Examiner disagrees.  Color coded sizing is well known and would be obvious to a person having ordinary 
The claims are not in condition for allowance.  It is suggested that Applicant amend the claims so as to define around the prior art and file said amendments with an RCE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J GRUN/Primary Examiner, Art Unit 1744